Case 3:20-cv-01200-WHO Document 25 Filed 08/28/20 Page 1 of 8

FILED

AUG 28 2020
UNITED STATES COURT OF APPEALS SUSAN Y. SOONG

FOR THE NINTH CIRCUIT GLERK, U. 8 DBR ore COURT
Form 1. Notice of Appeal from a Judgment or Order of a
United States District Court

Name of U.S. District Court: Northern District Court of California

 

 

 

 

U.S. District Court case number:} 20-cv-01200-WHO

 

 

 

Date case was first filed in U.S. District Court:| 02/18/2020

 

 

Date of judgment or order you are appealing: | 08/21/2020

 

 

 

Fee paid for appeal? (appeal fees are paid at the U.S. District Court)

® Yes C No ©@ IFP was granted by US. District Court

 

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)

Elen Meder
Walter Meder

 

 

 

 

Is this a cross-appeal? © Yes @No

 

 

 

If Yes, what is the first appeal case number?

 

Was there a previous appeal in this case? @ Yes CNo

 

 

 

If Yes, what is the prior appeal case number? | 20-15716

 

Your mailing address:

3245 Geary Blvd. #591353

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City: |San Francisco State: |CA Zip Code:|94118

 

 

 

 

Prisoner Inmate A Number Gi ifapplicable): |

Signature tecdol Lele. “| Date og / Lg 7/2 0L0

Complete and file with the attached representation statement in the U.S. District Court
Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1 Rev. 12/01/2018

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01200-WHO Document 25 Filed 08/28/20 Page 2 of 8

RECEIVED

020 AUG 28 A IO: 10

SUSAN Y. SGONG
CLERK,US DISTR vy COURT
NO. DIST. OF C
Case 3:20-cv-01200-WHO Document 25 Filed 08/28/20 Page 3 of 8

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 6. Representation Statement
Instructions for this form: http://www.ca9.uscourts. gov/forms/formO6instructions.pdf

Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:

 

Elen Meder, IN PRO SE

 

Name(s) of counsel (if any):

 

 

 

 

 

Address: |3245 Geary Blvd. #591353, San Francisco CA 94118

 

 

 

Telephone number(s): |925-405-7796

 

 

 

Email(s): |elenmeder@gmail.com

 

AY te-counsel registered for Electronic Filing in the 9th Circuit? @ Yes C No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)

Name(s) of party/parties:
CITY AND COUNTY OF SAN FRANCISCO, HUMAN SERVICE AGENCY

 

 

Name(s) of counsel (if any):
Tara Steeley

Deputy City Attorney

San Francisco City Attorney's

 

 

 

 

 

Address: |1 Dr. Carlton B. Goodlett Place, San Francisco, CA 94102
Telephone number(s): |415-554-4655

 

 

 

 

 

 

Email(s): |Tara.Steeley@sfcityatty.org

 

To list additional parties and/or counsel, use next page.
Feedback or questions about this form? Email us at forms(@ca9.uscourts. gov

Form 6 I New 12/01/2018

 

 
Case 3:20-cv-01200-WHO Document 25 Filed 08/28/20 Page 4 of 8

RECEIVED

22 AUG 28 A IO: 10
SUSAN Y. So

i

. 900
CLERK, US DISTRICT
NO. DIST. OF CA.
Case 3:20-cv-01200-WHO Document 25 Filed 08/28/20 Page 5 of 8

Continued list of parties and counsel: (attach additional pages as necessary)

' Appellants
Name(s) of party/parties:
Walter Meder, IN PRO SE

 

a.

 

Name(s) of counsel (if any):

 

 

 

 

 

Address: |3245 Geary Blvd. #591353, San Francisco CA 94118
Telephone number(s): 925-405-7796
Email(s): |waltermederl @gmail.com

 

 

 

 

 

 

 

 

registered for Electronic Filing in the 9th Circuit? @ Yes C No

Appellees
Name(s) of party/parties:

 

 

 

Name(s) of counsel (if any):

 

 

 

 

 

Address:
Telephone number(s):
Email(s):

 

 

 

 

 

 

 

 

Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

Address:
Telephone number(s):
Email(s):

 

 

 

 

 

 

 

 

 

Feedback or questions about this form? Email us at forms(@ca9. uscourts.gov
Form 6: 2 New 12/01/2018
Case 3:20-cv-01200-WHO Document 25 Filed 08/28/20 Page 6 of 8

RECEIVED
2020 AUG 28 A 10: 10

oc poUSAN Y. SOONG
CLERK, US DISTRICT
NO. DIST. OF ca UT

 
United States District Court
Northern District of California

N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01200-WiHO DooumentZ5 Aiki G@Z2R20 Pape / afB

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

ELEN MEDER, et al., Case No. 20-cv-01200-WHO

Plaintiffs,

ORDER DENYING SECOND MOTION
v. TO SEAL

CITY AND COUNTY OF SAN
FRANCISCO, HUMAN SERVICE
AGENCY,

 

Defendant.

 

Plaintiffs’ second administrative motion to seal the case (received August 19, 2020) is
DENIED. 8 C.F.R. § 208.6 — the sole authority on which plaintiffs rely — restricts disclosure by
the government of information in asylum applications and related records. The contents of any
asylum applications or related records are not publicly available through ‘his case file. What is
available, as noted before, is information voluntarily provided by plaintiffs; their email addresses,
cell phone numbers, and mailing addresses. No compelling justifications have been shown to seal
that limited information.

Relatedly, plaintiffs have not shown a compelling justification requiring the sealing of the
whole case. They chose to file this case in federal court without seeking leave to proceed
anonymously. More significantly, plaintiffs’ status as asylum applicants living in San Francisco
has previously been publicly disclosed in the related state court proceedings, including in the
unpublished California Court of Appeal decision from October 2019.

No further motions to seal will be accepted or addressed by this Court.

IT IS SO ORDERED.

Dated: August 21, 2020

   

. Orric
United States District Judge

 
Case 3:20-cv-01200-WHO Document 25 Filed 08/28/20 Page 8 of 8

RECEIVED

202) AUG 28 A 10: 10

SUSAN Y. SOONG
CLERK, US DISTRICT CoUR
NO.DIST OF CAO
